                    4:07-cr-40066-JBM-JAG # 365       Page 1 of 7
                                                                                           E-FILED
                                                         Tuesday, 29 September, 2020 03:26:06 PM
                                                                      Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )      Case No. 4:07-cr-40066
                                           )
MAURICE LEONARD GIBSON,                    )
                                           )
      Defendant.                           )

                             ORDER & OPINION

      Before the Court is Defendant Maurice Gibson’s Motion for Reconsideration

(dkt. 354) of the Order denying his Motion for a Reduced Sentence under Section

404(b) of the First Step Act (dkt. 333). The government has responded (dkt. 357), and

Probation has filed a First Step Act Computation Work Sheet (dkt. 355). At the

Court’s direction, the Federal Public Defender subsequently filed a Supplement to

Defendant’s Motion for Reconsideration (dkt. 359) to which the government timely

responded (dkt. 363). The matter is now ripe for review. For the following reasons,

Defendant’s Motion is granted.

                                    BACKGROUND

      In January 2008, Defendant pleaded guilty to conspiracy to distribute crack

cocaine (Count I), distribution of crack cocaine (Counts VIII and IX), and possession

with intent to distribute crack cocaine (Count X) in violation of 21 U.S.C. §§ 846,

841(a)(1), (b)(1)(A), (b)(1)(B), (b)(1)(C). (Dkt. 159 at 1–5). Because of his two prior

felony drug convictions, Defendant was subject to an enhanced mandatory minimum
                     4:07-cr-40066-JBM-JAG # 365       Page 2 of 7




sentence pursuant to 21 U.S.C. § 851. (Dkt. 159 at 5). Thus, by operation of the then-

effective language in § 841(b)(1)(A), Defendant faced a mandatory minimum sentence

of life imprisonment on Counts I and X. (Dkt. 159 at 23). In June 2008, Defendant

was sentenced to life imprisonment on Counts I and X and 360 months’ imprisonment

on Counts VIII and IX, to run concurrently. (Dkt. 178).

      Defendant’s sentence was subsequently reduced twice. In November 2010,

Defendant’s sentence on all counts was reduced from life to 264 months’

imprisonment. (Dkt. 254). In February 2015, his sentence was further reduced to 235

months’ imprisonment pursuant to Amendment 782. (Dkt. 292). Defendant’s terms

of supervised release1 remain unchanged.

      On March 3, 2019, Defendant filed a Motion to Reduce Sentence under Section

404(b) of the First Step Act. (Dkt. 330). The Court denied the Motion on April 18,

2019, finding Defendant eligible for relief under the First Step Act but concluding he

was not entitled to a sentence reduction because he would still face a mandatory

minimum of life imprisonment based on the amounts of crack cocaine listed in Counts

I and X of the indictment. (Dkt. 333 at 4–5). On May 3, 2019, Defendant filed a pro se

Motion to Reconsider this ruling (dkt. 337), but it was denied because it did not set

forth any discernable objections to the Court’s legal analysis or findings of fact (dkt.

338 at 3).




1Defendant was sentenced to supervised release for ten years on Counts I and X, 8
years on Count VIII, and 6 years on Count IX, all to run concurrently. (Dkt. 178)
                                           2
                     4:07-cr-40066-JBM-JAG # 365       Page 3 of 7




      The instant Motion is Defendant’s second motion for reconsideration of the

April 2019 Order. The government concedes Defendant is eligible for consideration of

a reduced sentence under the First Step Act and recommends his sentence be reduced

from 235 to 210 months. (Dkt. 357 at 1). Defendant agrees with this recommendation

and additionally requests a reduction to his term of supervised release. (Dkt. 359 at

15–16).

                                  LEGAL STANDARD

      “No federal rule or statute allows a motion to reconsider in a criminal case, but

reconsideration motions are accepted as a common-law practice.” United States v.

Townsend, 762 F.3d 641, 645 (7th Cir. 2014) (citing United States v. Healy, 376 U.S.

75, 79–80 (1964)). Thus, the Seventh Circuit has recognized that despite their

omission from the Federal Rules of Criminal Procedure, “motions to reconsider in

criminal prosecutions are proper and will be treated just like motions in civil suits.”

United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010).

      “A motion designated as one for reconsideration should be considered as a

motion to alter or amend the judgment” under Federal Rule of Civil Procedure 59(e)

“if it is timely filed,” i.e., within 28 days after the entry of the order. Kiswani v.

Phoenix Sec. Agency, Inc., 584 F.3d 741, 742 (7th Cir. 2009) (citation omitted); Fed.

R. Civ. P. 59(e). Alternatively, Federal Rule of Civil Procedure 60(b) permits the Court

to relieve a party from an order upon finding:

             (1) mistake, inadvertence, surprise, or excusable neglect;
             (2) newly discovered evidence that, with reasonable diligence,
             could not have been discovered in time to move for a new trial
             under Rule 59(b);

                                           3
                     4:07-cr-40066-JBM-JAG # 365       Page 4 of 7




              (3) fraud (whether previously called intrinsic or extrinsic),
              misrepresentation, or misconduct by an opposing party;
              (4) the judgment is void;
              (5) the judgment has been satisfied, released, or discharged; it is
              based on an earlier judgment that has been reversed or vacated;
              or applying it prospectively is no longer equitable; or
              (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b) (emphasis added). A request for relief under subsection (1), (2),

or (3) of Rule 60(b) must be made within one year after the entry of the order. Fed. R.

Civ. P. 60(c)(1). Otherwise, a Rule 60(b) motion need only be filed within a “reasonable

time.” Fed. R. Civ. P. 60(c)(1).

                                     DISCUSSION

 I.    Timeliness and Defendant’s Previous Motion for Reconsideration

       Defendant’s Motion for Reconsideration comes more than a year after the

Order denying First Step Act relief, and it follows the denial of a previous Motion for

Reconsideration. Nevertheless, the Court is convinced that the Motion is timely and

can be decided on the merits.

       As the government notes, it is not clear that the requirements of the Federal

Rules of Civil Procedure apply in full force to motions for reconsideration in the

criminal context, which exist as a “matter of general practice.” Rollins, 607 F.3d at

502. However, even assuming they do—and that Rollins’ instruction to treat motions

to reconsider “just like motions in civil suits,” id., means what it says—the Court

finds Defendant’s motion timely and appropriate for disposition under Rule 60(b)(6).

       First, Rule 60(b)(6) motions must be filed within a “reasonable time” but,

unlike 60(b)(1)–(3) motions, they need not be brought within a year after entry of

judgment. Fed. R. Civ. P. 60(c)(1). Defendant filed the instant Motion to Reconsider

                                           4
                    4:07-cr-40066-JBM-JAG # 365       Page 5 of 7




approximately 16 months after the Order was entered. Given that Defendant

attempted to seek reconsideration in the interim and considering the challenges

faced by pro se prisoners in accessing legal materials and monitoring their cases, the

Court finds this amount of time to be reasonable, particularly in absence of argument

to the contrary by the government.

      Second, Defendant’s prior Motion for Reconsideration does not preclude the

present one. Defendant’s prior Motion for Reconsideration (dkt. 337) was timely filed

within 28 days2 after entry of the Order denying relief under the First Step Act and

is therefore properly characterized as a Rule 59(e) motion. See Kiswani, 584 F.3d at

742. Rules 59(e) and 60(b) have “distinct characters,” United States v. Deutsch, 981

F.2d 299, 302 (7th Cir. 1992), and nothing in the Rules suggests that 59(e) and 60(b)

motions are mutually exclusive. See Fed. R. Civ. P. 59, 60. In this case, Defendant’s

prior Motion for Reconsideration did not set forth any bases for relief under Rule 60

(dkt. 338 at 3), and the Court therefore has yet to consider the arguments raised by

Defendant in his present Motion.

II.   Sentence Reduction

      Rule 60(b)(6) provides what has become known as a “catchall provision”

authorizing the Court to relieve a party from an order when such relief is justified.

“Rule 60(b)(6) is fundamentally equitable in nature. It thus requires the court to

examine all of the circumstances, bearing in mind the need for the party invoking the

rule to demonstrate why extraordinary circumstances justify relief.” Ramirez v.


2Defendant’s first Motion for Reconsideration was filed on May 3, 2019, 15 days after
the April 18, 2019, Order denying relief under the First Step Act.
                                          5
                    4:07-cr-40066-JBM-JAG # 365       Page 6 of 7




United States, 799 F.3d 845, 851 (7th Cir. 2015) (citations omitted). Whether a

movant is entitled to relief under Rule 60(b)(6) “lies within the sound discretion of

the district court.” Neuberg v. Michael Reese Hosp. Found., 123 F.3d 951, 955 (7th

Cir. 1997).

      The Court’s original Order denying First Step Act relief states that Defendant

is not entitled to a sentence reduction under the First Step Act because even with the

benefit of amended crack cocaine quantity thresholds,3 he would still face mandatory

minimum sentences of life on Counts I and X. (Dkt. 333 at 4–5). This, however, is

incorrect. If sections 2 and 3 of the Fair Sentencing Act of 2010 had been in effect at

the time Defendant’s offense was committed, Defendant would have faced a

mandatory minimum of 10 years in prison, not life. (Dkt. 355 at 1). The parties agree

on this. (Dkt. 357 at 5–6; Dkt. 359 at 10–11). Given that the Court’s original Order

denying Defendant relief under the First Step Act rested on a mistaken premise, the

Court finds that Defendant has demonstrated “extraordinary circumstances”

compelling enough for the Court to relieve him from the original Order.

      The government does not dispute Defendant’s eligibility for a sentence

reduction under the First Step Act and recommends Defendant’s sentence be reduced




3 The Fair Sentencing Act of 2010 amended 21 U.S.C. § 841(b)(1)(A) and (B) to
increase the crack cocaine quantity thresholds that trigger the statutory mandatory
minimum sentences in subparagraph (A) from 50 grams to 280 grams and in
subparagraph (B) from 5 grams to 28 grams. Section 404(b) of the First Step Act of
2018 states: “A court that imposed a sentence for a covered offense may, on motion of
the defendant . . . impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Act of 2010 were in effect at the time . . . the offense of conviction was
committed.”
                                          6
                    4:07-cr-40066-JBM-JAG # 365       Page 7 of 7




from 235 to 210 months. (Dkt. 357 at 1). The parties agree such a reduction would

grant Defendant the benefit of the Fair Sentencing Act while also accounting for the

sentence reduction he previously received. In light of the parties’ agreement, the

Court finds in its discretion and in the interest of justice that Defendant’s custodial

sentence should be reduced to 210 months.

      Defendant also requests his term of supervised release be reduced. The

imposed terms of supervised release were the mandatory minimum terms of

supervised release at the time Defendant was originally sentenced. Now that those

mandatory minimums have decreased, Defendant asks that he be resentenced to the

new statutory mandatory minimum terms (8 years on Counts I and X and 6 years on

Counts VIII and IX, to run concurrently). The Court finds the requested reduction

reasonable and so grants it.

                                    CONCLUSION

      IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration

(dkt. 354) is GRANTED. Under Section 404(b) of the First Step Act, Defendant’s

custodial sentence is hereby REDUCED from 235 months on all counts to 210 months

on all counts, to run concurrently, and his terms of supervised release are REDUCED

to 8 years on Counts I and X and 6 years on Counts VIII and IX, to run concurrently.



SO ORDERED.

Entered this 29th day of September 2020.
                                                         s/ Joe B. McDade
                                                       JOE BILLY McDADE
                                                United States Senior District Judge

                                          7
